IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  : No. 159 MAL 2018
                                               :
                     Respondent                :
                                               : Petition for Allowance of Appeal from
                                               : the Order of the Superior Court
              v.                               :
                                               :
                                               :
RICHARD ARDEN REDMAN,                          :
                                               :
                     Petitioner                :

                                        ORDER


PER CURIAM

      AND NOW, this 20th day of August, 2018, the Petition for Allowance of Appeal is

GRANTED. The issues, as stated by Petitioner, are:


      1. Whether the Superior Court's decision conflicts with the Supreme Court
         decision by holding in the instant case that a warrantless legal blood
         draw can be administered on an unconscious driver where the police
         officer has the sole determination of probable cause to arrest the driver
         which is in direct conflict with the holding of the published opinion in
         Commonwealth v. Myers, 7 EAP 2016, which required a search
         warrant?

      2. Whether the Superior Court holding in the instant case conflicts with the
         US Supreme Court decisions in Missouri v. McNeely, 133 S.Ct. 1552
         (2013), Birchfield v. North Dakota, 136 S.Ct. 2160, and Frost et. al. v.
         Railroad Commission of State of California 46 S.Ct. 605 by stating in the
         instant case that because Appellant drove on this Commonwealth's
         roads, that this Commonwealth's Implied Consent Statute 75 PACSA
         1547 combined with 75 PACSA 3755 allowing for medical personal to
         take blood draws, allows for a warrantless legal blood draw which is in
         direct conflict with the US Supreme Court?

      3. Whether 75 Pa.C.S.A. 3755 which allows for the warrantless taking of a
         legal blood draw by medical personal once they determine there is
         probable cause is unconstitutional as it violates a Defendant's
         constitutional right against a warrantless seizure in light of the holdings
         in Missouri v. McNeely, 133 S.Ct. 1552(2013) and Birchfield v. North
         Dakota, 136 S.Ct. 2160?